OPINION OF THE COURT
Lifson, J.
The underlying facts of this case are not in dispute. After many years of living together in an exclusive intimate relationship, Neil Conrad Spicehandler (hereinafter Conrad) and John Langan endeavored to formalize their relationship by traveling to Vermont in November 2000 and entering into a civil union. They returned to New York and continued their close, loving, committed, monogamous relationship as a family unit in a manner indistinguishable from any traditional marital relationship.
In February 2002 Conrad was hit by a car and suffered a severe fracture requiring hospitalization at the defendant St. Vincent’s Hospital of New York. After two surgeries Conrad died. *92The plaintiff commenced the instant action which asserted, inter alia, a claim pursuant to EPTL 5-4.1 to recover damages for the decedent’s wrongful death. The defendant moved, inter alia, to dismiss that cause of action on the ground that the plaintiff and the decedent, being of the same sex, were incapable of being married and, therefore, the plaintiff had no standing as a surviving spouse to institute the present action. The Supreme Court, inter alia, denied that motion and the instant appeal ensued. For the reasons stated below, the Supreme Court’s order must be reversed insofar as appealed from.
An action alleging wrongful death, unknown at common law, is a creature of statute requiring strict adherence to the four corners of the legislation (see Carrick v Central Gen. Hosp., 51 NY2d 242 [1980]; Liff v Schildkrout, 49 NY2d 622 [1980]). The relevant portion of EPTL 5-4.1 provides as follows: “The personal representative, duly appointed in this state or any other jurisdiction, of a decedent who is survived by distributees may maintain an action to recover damages for a wrongful act, neglect or default which caused the decedent’s death” (emphasis added). The class of distributees is set forth in EPTL 4-1.1. Included in that class is a surviving spouse. At the time of the drafting of these statutes, the thought that the surviving spouse would be of the same sex as the decedent was simply inconceivable and certainly there was no discriminatory intent to deny the benefits of the statute to a directed class. On the contrary, the clear and unmistakable purpose of the statute was to afford distributees a right to seek compensation for loss sustained by the wrongful death of the decedent (see Shu-Tao Lin v McDonnell Douglas Corp., 742 F2d 45 [1984]).
Like all laws enacted by the people through their elected representatives, EPTL 5-4.1 is entitled to a strong presumption that it is constitutional (see Matter of Moran Towing Corp. v Urbach, 99 NY2d 443 [2003]; Cohen v State of New York, 94 NY2d 1 [1999]). The plaintiff claims that application of the statute in such a manner as to preclude same-sex spouses as potential distributees is a violation of the Equal Protection Clauses of the Constitutions of the United States and the State of New York. However, any equal protection analysis must recognize that virtually all legislation entails classifications for one purpose or another which results in the advantage or disadvantage to the affected groups (see Romer v Evans, 517 US 620 [1996]). In order to survive constitutional scrutiny a law needs only to have a rational relationship to a legitimate state interest even if the *93law appears unwise or works to the detriment of one group or the other (see Romer v Evans, supra). Thus, the plaintiff must demonstrate that the denial of the benefits of EPTL 5-4.1 to same-sex couples is not merely unwise or unfair but serves no legitimate governmental purpose. The plaintiff has failed to meet that burden.
In the absence of any prior precedent, the court would have to analyze whether the statute imposes a broad and undifferentiated disadvantage to a particular group and if such result is motivated by an animus to that group (see Romer v Evans, supra). However, in this instance, it has already been established that confining marriage and all laws pertaining either directly or indirectly to the marital relationship to different sex couples is not offensive to the Equal Protection Clause of either the federal or state constitutions. In Baker v Nelson (291 Minn 310, 191 NW2d 185 [1971]), the Supreme Court of Minnesota held that the denial of marital status to same-sex couples did not violate the Fourteenth Amendment of the United States Constitution. The United States Supreme Court refused to review that result (see Baker v Nelson, 409 US 810 [1972]). The plaintiff herein cannot meet his burden of proving the statute unconstitutional and does not refer this Court to any binding or even persuasive authority that diminishes the import of the Baker precedent.
On the contrary, issues concerning the rights of same-sex couples have been before the United States Supreme Court on numerous occasions since Baker and, to date, no justice of that Court has ever indicated that the holding in Baker is suspect. Although in Lawrence v Texas (539 US 558 [2003]) the Supreme Court ruled that laws criminalizing activity engaged in by same-sex couples and potentially adversely affecting their liberty interests could not withstand constitutional scrutiny, every justice of that Court expressed an indication that exclusion of marital rights to same-sex couples did promote a legitimate state interest. Justices Scalia, Thomas, and Rehnquist concluded that disapprobation of homosexual conduct is a sufficient basis for virtually any law based on classification of such conduct. The majority opinion of Justices Kennedy, Stevens, Ginsburg, Souter, and Breyer declined to apply an equal protection analysis and nonetheless expressly noted that the holding (based on the penumbra of privacy derived from Griswold v Connecticut, 381 US 479 [1965]) did not involve or require the government to give formal recognition to any relationship that homosexuals *94wish to enter (see Lawrence v Texas, supra at 578). Justice O’Connor, in her concurring opinion based on an equal protection analysis, specifically excluded marriage from the import of her conclusions, stating simply “other reasons exist to promote the institution of marriage beyond mere moral disapproval of an excluded group” (Lawrence v Texas, supra at 585).
Similarly, this Court, in ruling on the very same issue in Matter of Cooper (187 AD2d 128 [1993], appeal dismissed 82 NY2d 801 [1993]) not only held that the term “surviving spouse” did not include same-sex life partners, but expressly stated as follows: “Based on these authorities [including Baker, supra], we agree with Acting Surrogate Paused’s conclusion that ‘purported [homosexual] marriages do not give rise to any rights . . . pursuant to . . . EPTL 5-1.1 [and that] [n]o constitutional rights have been abrogated or violated in so holding’ ” (Matter of Cooper at 134-135 [emphasis added]). Although issues involving same-sex spouses have been presented in various contexts since the perfection of this appeal, no court decision has been issued which undermines our obligation to follow our own precedents. Recently, in the somewhat analogous case of Matter of Valentine v American Airlines (17 AD3d 38 [2005]), the Appellate Division, Third Department, in denying spousal status to same-sex couples for purposes of workers’ compensation claims, cited both Baker and Cooper with approval. Thus, no cogent reason to depart from the established judicial precedent of both the courts of the United States and the courts of the State of New York has been demonstrated by the plaintiff or our dissenting colleagues.
The fact that since the perfection of this appeal the State of Massachusetts has judicially created such right for its citizens is of no moment here since the plaintiff and the decedent were not married in that jurisdiction. They opted for the most intimate sanctification of their relationship then permitted, to wit, a civil union pursuant to the laws of the State of Vermont. Although the dissenters equate civil union relationships with traditional heterosexual marriage, we note that neither the State of Vermont nor the parties to the subject relationship have made that jump in logic. In following the ruling of its Supreme Court in the case of Baker v State (170 Vt 194, 744 A2d 864 [1999]) the Vermont Legislature went to great pains to expressly decline to place civil unions and marriage on an identical basis. While affording same-sex couples the same rights as those afforded married couples, the Vermont Legislature refused to alter *95traditional concepts of marriage (i.e., limiting the ability to marry to couples of two distinct sexes) (see Vt Stat Ann, tit 15, §§ 8, 1201 [4]). The import of that action is of no small moment. The decedent herein, upon entering the defendant hospital, failed to indicate that he was married. Moreover, in filing the various probate papers in this action, the plaintiff likewise declined to state that he was married. In essence, this Court is being asked to create a relationship never intended by the State of Vermont in creating civil unions or by the decedent or the plaintiff in entering into their civil union. For the same reason, the theories of full faith and credit and comity have no application to the present fact pattern.
The circumstances of the present case highlight the reality that there is a substantial segment of the population of this state that is desirous of achieving state recognition and regulation of their relationships on an equal footing with married couples. There is also a substantial segment of the population of this state that wishes to preserve traditional concepts of marriage as a unique institution confined solely to one man and one woman. Whether these two positions are not so hopelessly at variance (to all but the extremists in each camp) to prevent some type of redress is an issue not for the courts but for the Legislature. Unlike the court, which can only rule on the issues before it, the Legislature is empowered to act on all facets of the issue including, but not limited to, the issues of the solemnization and creation of such relationships, the dissolution of such relationships and the consequences attendant thereto, and all other rights and liabilities that flow from such a relationship. Any contrary decision, no matter how circumscribed, will be taken as judicial imprimatur of same-sex marriages and would constitute a usurpation of powers expressly reserved by our Constitution to the Legislature. Accordingly, the order must be reversed insofar as appealed from.